DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Claims 27 and 29-30 were previously examined. Applicant has amended independent claim 27 to no longer encompass fragments of Dysosmobacter and has added that the 16S rRNA gene must have “at least about 95% identity with SEQ ID NO: 1”. Claims 27 and 29-30 have been examined for “prevention of metabolic syndrome” pursuant to the species election requirement previously set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Previous rejection of claims 27 and 29-30 under 35 U.S.C. 112(a).
	It was previously determined that claim 27 was not enabled because it recited the use of “fragments thereof” with no evidence that “cellular components, metabolites, secreted molecules, or vesicles, and compounds resulting from the metabolism of the bacterium of the invention” (defined in Specification, p. 27, lines 16-25) would be capable of treating metabolic syndrome. Applicant has removed the “fragments thereof” limitation. Therefore, the rejection of record has been withdrawn.

New Ground of Rejection
Claims 27 and 29-30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 27 is drawn to a method for treating metabolic syndrome comprising administering at least one isolated bacterium belonging to the genus Dysosmobacter and/or a variant thereof, wherein the nucleotide sequence of the 16S rRNA gene of said isolated bacterium has at least about 95% identity with SEQ ID NO: 1. Applicant defines the term “about” to include ±10% of the recited value (specification, p. 5, line 3). Furthermore, applicant defines “variant” to refer to all the genetically or phenotypically distinct strains of a species that retain the species-defining characteristics as well as other phylogenetic taxa such as for a genus or strain (specification, p. 11, lines 1-24). Moreover, applicant includes both naturally occurring and developed variants or mutants within the scope of “variant” (Id.). In view of these definitions, the breadth of the claim is interpreted to encompass any bacteria of any genus or species which has at least 85% identity with SEQ ID NO: 1 (95% ±10%).
Applicant has provided evidence that they are within possession of Dysosmobacter welbionis strain J115, but has not provided evidence that they are in possession of a representative number of species for the broad claim to the method of using any microorganism of any genus or species which has at least 85% identity to SEQ ID NO: 1. Therefore, a person having ordinary skill in the art would not recognize that the inventor was in possession of the invention as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

RE: Rejection of claims 27 and 29-30 under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Neville et al. (WO 2017/182796 A1; cited in IDS filed 01/06/2021).
	Claims 27 and 29-30 were previously rejected over Neville. Applicant traverses the rejection and has amended claim 27 to now specify that the isolated bacterium has at least about 95% identity with SEQ ID NO: 1. Applicant argues that the new limitations overcome the rejection over Neville for the following reasons. First, applicant argues that Neville does not anticipate the claimed invention because Neville only describes “candidates”, and asserts that Oscillibacter valericigenes did not inhibit pathogens during the assays and does not appear in the list of candidates found to have an inhibitory activity. Second, applicant argues that Neville only expects, without any supportive data, that the candidate may be useful for the treatment of gastrointestinal diseases. Third, applicant argues that the sequence similarity between SEQ ID NO: 1 of the instant application and SEQ ID NO: 37 of Neville (Oscillibacter valericigenes HMI 38) only reaches 93% identity when globally rather than locally aligned. Finally, applicant argues that the bacterium disclosed in Neville is different from the bacterium of the invention and is “not even from the same genus” and the closest bacterium “does not have inhibitory effect” and therefore teaches away from the claimed invention. 
	Applicant’s arguments have been fully considered but are not persuasive. With respect to applicant’s first argument, Neville’s teaching of “candidates” is considered to be a suggestion that the Oscillibacter valericigenes may be useful in the treatment of metabolic disorders. Neville does not arbitrarily select species as “candidates”, and specifically selects O. valericigenes because it has desirable characteristics including its presence on the Human Microbiome Project’s “Most Wanted List”, its high average abundance, its reduced abundance in gastrointestinal dysbiosis, ability to form spores, co-occurrence with C. difficile, and presence in a genus (Oscillibacter) which has been shown to be beneficial in reducing inflammation through interaction with the host immune system (p. 29, lines 6-15; p. 55, lines 11-15; Table 1 on p. 59). Therefore, regardless of whether the strain was found to inhibit C. difficile, Neville provides numerous suggestions for a person having ordinary skill in the art to use a bacterium such as O. valericigenes for the purpose of treating metabolic syndrome. 
	With respect to applicant’s second argument, Neville’s expectation that the candidate may be useful is considered to be sufficient teaching to render obvious a method of using said candidate.
	With respect to applicant’s third argument, as discussed above, applicant has provided a special definition of the term “about”, which encompasses any value +/- 10% of the recited value. Therefore, even if the strain disclosed by Neville only shares 93% similarity, this amount still falls within “at least about 95%”.
	With respect to applicant’s final argument, although it is acknowledged that the strain disclosed by Neville is in a distinct genus from applicant’s Dysosmobacter, applicant has included “variants thereof” and has defined this term to encompass “other phylogenetic taxa such as for a genus or strain” (specification, p. 11, lines 1-24). Therefore, the scope of the claim is not limited to bacteria classified under the Dysosmobacter genus.
	Because applicant has substantially amended the scope of claim 27, the rejection of record has been withdrawn and a new ground of rejection is set forth below.

Claims 27 and 29-30 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Neville et al. (WO 2017/182796 A1; cited in IDS filed 01/06/2021).
Neville et al. (hereinafter Neville) provides therapeutic compositions comprising at least one bacterium from a list of bacterial species which have been identified and disclosed as useful for the treatment of dysbiosis of the gastrointestinal tract (abstract; Table 1). Neville teaches that dysbiosis of the gastrointestinal tract plays a role in diseases such as metabolic syndrome (p. 2, lines 1-12; p. 39, lines 1-3). Neville describes the acquisition and identification of bacteriotherapy candidates from healthy adult donors including targeted culturing with preferential selection to bacteria displaying specific phenotypes and isolating bacterial species specifically associated with resolving gastrointestinal dysbiosis by comparing the microbiota of individuals before and after fecal microbiota transplants (p. 42, line 27 through p. 43, line 2). Neville specifically teaches that Oscillibacter valericigenes has been identified as a bacteriotherapy candidate, is a member of the Human Microbiome Project’s “Most Wanted List”, has a high (>0.001%) average abundance, has a reduced average abundance in gastrointestinal dysbiosis, and is a spore-forming bacteria (Table 1, p. 59). 
Regarding claims 27 and 29-30, Neville teaches the use of Oscillibacter valericigenes, an isolated bacterium having at least 90% identity to SEQ ID NO: 37 (Oscillibacter valericigenes), or an isolated bacterium having 99% sequence identity with SEQ ID NO: 37 in a method for treating metabolic syndrome (p. 14, lines 1-5; claims 1, 38, 66, 68, 80-81).
	The instant claim encompasses members of the novel genus Dysosmobacter such as Dysosmobacter welbionis (16s rRNA sequence disclosed by applicant as SEQ ID 1). Applicant states that SEQ ID NO: 1 (16s rRNA of Dysosmobacter welbionis strain J115 shares 93% identity to Neville’s SEQ ID NO: 1 (O. valericigenes) when compared globally (Remarks; p. 6, par. 7 through p. 7, par. 1)
	It is therefore considered that this disclosure by Neville reads on the instantly claimed “variant thereof”. This conclusion is supported by applicant’s definition of “variants” as a term which can be used “in reference to other phylogenetic taxa” (p. 11, lines 2-3) and although applicant shows that Dysosmobacter welbionis differs in some characteristics from one strain of Oscillibacter valericigenes (p. 96, table 6), applicant states that “variants may or may not have the same identifying biological characteristics of the bacterium exemplified herein, provided they share similar advantageous properties in terms of treating or preventing diseases” (p. 11, lines 5-8). Therefore, there is no requirement that the “variant” be a Dysosmobacter genus bacterium.
	Furthermore, claim 27 requires that the nucleotide sequence of the 16S rRNA gene of the isolated bacterium has “at least about” 95% identity with SEQ ID NO: 1. Applicant defines the term “about” to include ±10% of the recited value (specification, p. 5, line 3). Therefore, because this claim, under the special definition for “about”, encompasses at 16s rRNA sequences having least 85% identity (95% - 10%), the teachings anticipate the instant claim regardless of whether the sequence is compared locally (99%; as set forth in the previous office action) or globally (93%; as set forth by applicant in Remarks filed 09/01/2022).
Thus, claims 27 and 29-30 are considered to be anticipated by Neville. 
	
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651